Brown, J.
¶11 (dissenting) — Viewing the evidence most favorably to the State, a rational fact-finder could find A.P.-R. guilty of possessing liquor beyond a reasonable doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992). “A person possesses alcohol if he or she knows of the substance’s presence, it is immediately accessible, and he or she exercises dominion or control over it.” State v. Dalton, 72 Wn. App. 674, 676, 865 P.2d 575 (1994). “[Evidence of assimilation is circumstantial evidence of prior possession. Although insufficient by itself to support a conviction, when combined with other corroborating evidence of sufficient probative value, evidence of assimilation can be sufficient to prove possession beyond a reasonable doubt.” Id.
¶12 Mr. P.-R.’s (like J.G.’s) alcohol assimilation is shown beyond breath smell by portable blood alcohol testing. Assimilation is corroborated by evidence of Mr. P.-R. and Mr. G., two minors, standing together on a basketball court conversing as friends with no other individuals nearby when contacted. Mr. P.-R. was in easy reach and eyesight of the beer carried by and partly consumed by Mr. G. The *187corroborative evidence permits inferences of knowledge, immediate accessibility, proximity, friendly-shared consumption, leading to joint dominion and control of alcohol. Notably, even constructive possession may be joint. State v. Hornaday, 105 Wn.2d 120, 125, 713 P.2d 71 (1986). Basically, we have evidence of two minors standing alone together on a basketball court sharing a friendly beer.
¶13 Contrary to Mr. P.-R.’s argument, intoxication evidence is not required under Dalton. The Dalton standard is assimilation combined with any corroborative facts, a standard met here. The trial court found substantial evidence of corroborative facts. Because Mr. P.-R. does not challenge the findings of fact, they are verities on appeal. State v. Gentry, 125 Wn.2d 570, 605, 888 P.2d 1105 (1995). Looking at the facts and the reasonable inferences most favorably for the State, a rational fact-finder could find guilt beyond a reasonable doubt without exceeding the accepted limits of fact-finding discretion. I would hold the evidence is sufficient.
¶14 The majority does not reach the issue of whether under RCW 7.80.060 an officer confronted with two infraction suspects, both needing the officer’s attention, may detain one suspect for the time reasonably necessary under the circumstances to attend to the other suspect. An officer is allowed a reasonable time under RCW 7.80.050 to identify each civil infraction suspect and issue infraction notices. Mr. P.-R. was detained no longer than was necessary under our facts. I would additionally hold the trial court did not err in denying Mr. P.-R.’s CrR 3.6 suppression motion.
¶15 Given all, I would affirm. Accordingly, I respectfully dissent.